

117 S2300 IS: Restoring Communities Left Behind Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2300IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo direct the Secretary of Housing and Urban Development to establish a grant program to help revitalize certain localities, and for other purposes.1.Short titleThis Act may be cited as the Restoring Communities Left Behind Act.2.FindingsCongress finds the following:(1)As the United States continues to feel the devastating economic impacts of Coronavirus Disease 2019 (COVID–19), many urban and rural communities are still suffering from the effects of underwater mortgages, vacancy, abandoned properties, blight, aging housing stock, properties with deferred maintenance and harmful materials such as lead, asbestos, and mold, unemployment, and population loss.(2)While some cities and counties struggle with disinvestment and population loss, there are also pockets of economic distress in otherwise prosperous, growing areas.(3)Investments targeted to these communities left behind will be critical to ensure equitable economic recovery, job creation, and housing and neighborhood infrastructure revitalization. (4)The need to revitalize neighborhoods is greater than what can be supported with existing local tax bases.(5)Communities continue to suffer from the impact of governmental policies and private sector practices that forbade or discouraged mortgage lending in neighborhoods having significant minority populations.(6)Many State and local governments, land banks, and nonprofit organizations across the United States have responded to the housing crisis by creating cost-effective strategies to revitalize neighborhoods.(7)2016 data from the Bureau of the Census shows that non-Hispanic, White households have an average net worth of $143,600, while Black households have an average net worth of $12,920 and Hispanic households have an average net worth of $21,420.(8)Housing equity is a significant portion of Black and Hispanic households’ net worth, making up nearly 57 percent of Black households’ net worth, 66.5 percent of Hispanic households’ net worth, and 40.8 percent of White households’ net worth, according to the Urban Institute’s calculations from the 2016 Survey of Consumer Finances.(9)The 2008 recession and the COVID–19 recession have exacerbated the racial wealth gap.(10)Funding innovative local neighborhood strategies will allow the United States to close the racial wealth gap, ensure equitable access to housing and economic mobility, and counter the lasting legacy of redlining policies.(11)Despite the strong requirement to affirmatively furthering fair housing under the Fair Housing Act (42 U.S.C. 3601 et seq.), the lack of accountability measures implemented by the Department of Housing and Urban Development to ensure equitable use of housing and community development dollars in Federal programs has allowed for the perpetuation of the legacy of redlining and neighborhood disinvestment.(12)It is imperative that the Federal Government make funding available for the best local strategies to increase homeownership and preserve home equity in impacted areas, access to safe and affordable rental housing, economic growth, job creation, and to build on local assets to improve communities in ways that affirmatively further fair housing.3.DefinitionsIn this Act:(1)Anchor institutionThe term anchor institution means a school, a library, a healthcare provider, a community college or other institution of higher education, or another community support organization or entity.(2)Appropriate Congressional CommitteesThe term appropriate congressional committees means—(A)the Committee on Financial Services and the Committee on Appropriations of the House of Representatives.(B)the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate.(3)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)).(4)Community land trustThe term community land trust’ means a nonprofit organization or a State or local government or instrumentality that—(A)uses a ground lease or deed covenant with an affordability period of not less than 30 years to—(i)make rental and homeownership units affordable to households; and(ii)stipulate a preemptive option to purchase the affordable rentals or homeownership units so that the affordability of the units is preserved for successive income-eligible households; and(B)monitor properties to ensure affordability is preserved.(5)Eligible local partnershipThe term eligible local partnership means a partnership between—(A)a national or local nonprofit organization with expertise in community planning, engagement, organizing, development, or neighborhood revitalization; and(B)(i)a city or county government;(ii)a land bank;(iii)a fair housing enforcement organization;(iv)an anchor institution;(v)a nonprofit organization;(vi)a State housing finance agency or a related State agency;(vii)a community development financial institution;(viii)a public housing agency; or(ix)a combination of any entities described in clauses (i) through (viii).(6)Eligible localityThe term eligible locality means one or more geographic areas at the neighborhood or county level that meet not less than four of the following objective criteria of economic distress, with specific thresholds set by the Secretary:(A)Dwelling unit sales prices are lower than the cost to acquire and rehabilitate, or build, a new dwelling unit.(B)High proportions of residential and commercial properties are vacant due to foreclosure, eviction, abandonment, or other causes.(C)Low rates of homeownership.(D)Racial disparities in homeownership rates.(E)High rates of poverty.(F)High rates of unemployment and underemployment.(G)Population loss.(H)Lack of private sector lending on fair and competitive terms for individuals to purchase homes or start small businesses.(I)Other indicators of economic distress, such as the lack of housing affordability, stemming from long-standing government policies and private sector practices that prevented mortgage lending in some communities, such as redlining. (7)Fair housing enforcement organizationThe term fair housing enforcement organization has the meaning given the term in section 561(h) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (25 U.S.C. 1001).(9)Land bankThe term land bank means a government entity, agency, or program, or a special purpose nonprofit entity formed by one or more units of government in accordance with State or local land bank enabling law, that has been designated by one or more State or local governments to acquire, steward, and dispose of vacant, abandoned, or other problem properties in accordance with locally-determined priorities and goals.(10)Neighborhood revitalization support activityThe term neighborhood revitalization support activity means an activity described in section 4(b).(11)Non-performing mortgageThe term non-performing mortgage means a residential mortgage loan that is delinquent for a period of not less than 90 days.(12)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(13)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). (14)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(15)Shared equity homeownership programThe term shared equity homeownership program means affordable homeownership preservation through a resale restriction program administered by a community land trust, other nonprofit organization, or a State or local government or instrumentality that—(A)provides affordable homeownership opportunities to households; and(B)utilizes a ground lease, deed restriction, subordinate loan, or similar legal mechanism that includes provisions ensuring that the program shall—(i)maintain the home as affordable for subsequent very low-, low-, or moderate-income families for an affordability term of not less than 30 years after recordation;(ii)apply a resale formula that limits the proceeds of the homeowner upon resale; and(iii)provide the program administrator or an assignee thereof a preemptive option to purchase the homeownership unit from the homeowner at resale. (16)State housing finance agencyThe term State housing finance agency has the meaning given the term in section 106(h) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(h))). 4.Competitive grant program(a)EstablishmentNot later than the 120 days after the date of enactment of this Act, the Secretary shall establish a program to award competitive grants to eligible local partnerships to carry out neighborhood revitalization support activities described in subsection (b) in furtherance of a neighborhood revitalization strategy in an eligible locality. (b)Use of fundsThe neighborhood revitalization support activities described in this subsection are—(1)providing assistance to existing residents experiencing economic distress or at risk of displacement with homeowner rehabilitation assistance, weatherization, improved housing accessibility and livability for seniors and persons with disabilities, energy efficiency improvements, refinancing, housing counseling certified by the Secretary, including loss mitigation counseling, property tax relief, clearing and obtaining formal title, addressing outstanding housing-related expenses, or other activities that the Secretary determines are appropriate;(2)purchasing non-performing mortgages to assist existing homeowners and advance neighborhood stability;(3)supporting the purchase and redevelopment of vacant, abandoned, or distressed properties to create affordable rental housing, homeownership or shared equity homeownership opportunities, mixed-use properties, or commercial properties, which properties may be converted between rental and homeownership, including shared equity homeownership, upon termination of the lease or transfer of the property during the relevant period of affordability to ensure local community needs are met, properties do not sit vacant, and affordability is preserved;(4)providing pre-purchase counseling through housing counselors certified by the Secretary for neighborhood revitalization support activities that provide homeownership opportunities;(5)providing down payment assistance to prospective homebuyers;(6)establishing and operating community land trusts to provide affordable rental and homeownership opportunities, including shared equity homeownership opportunities;(7)demolishing abandoned or distressed structures, but only if such activity is part of a strategy that incorporates rehabilitation or new construction and efforts to increase affordable housing and homeownership, except that not more than 10 percent of any grant made under this section may be used for activities under this paragraph unless the Secretary determines that such use is to replace units in an effort to increase affordable housing or homeownership;(8)establishing or operating land banks to maintain acquire, redevelop, or sell properties that are abandoned or distressed, with preference among applications proposing activities under this paragraph to be given to applications that promote distribution of properties for affordable housing and small businesses;(9)improving parks, sidewalks, street lighting, and other neighborhood improvements that impact quality of life in the targeted neighborhoods, except that not more than 5 percent of any grant made under this section may be used for activities under this paragraph; and(10)in connection with any other eligible activity under this subsection, working with resident leaders and community groups to undertake community planning, outreach, and neighborhood engagement, consistent with the goals of increasing homeownership, stabilizing neighborhoods, reducing vacancy rates, creating jobs, increasing or stabilizing residential and commercial property values, and meeting other neighborhood needs, except that not more than 10 percent of any grant made under this section may be used for activities under this paragraph.(c)Affordability terms(1)Rental unitsIn the case of property assisted pursuant to subsection (b)(3) containing any dwelling units that are made available for rental—(A)such units shall be available for rental only by a household having an income that does not exceed 60 percent of the median income for the area in which such unit is located;(B)such units shall remain affordable for not less than 30 years;(C)such property may be a mixed-use property; and(D)such unit shall be maintained in habitable condition, as defined by the locality in which the property is located.(2)Homeownership unitsIn the case of property assisted pursuant to subsection (b)(3) consisting of a dwelling unit, or containing any dwelling units, made available for homeownership, such unit or units—(A)shall be available for purchase only to by a household having an income that does not exceed 120 percent of the median income for the area in which such unit is located;(B)if made available through a shared equity homeownership program, shall remain affordable for not less than 30 years; and(C)if not made available through a shared equity homeownership program—(i)shall remain affordable for a period of years as determined by the partnership, which shall not be shorter than 5 years from the sale of the unit; and(ii)shall be subject to resale or recapture provisions that—(I)are established by the partnership to ensure that the affordability term may be met or funds may be redeployed for neighborhood revitalization support activities;(II)may be waived in cases of hardship or market depreciation; and(III)provide that, in the case of a resale, the partnership may maintain preemptive purchase options in order to sell the property to another income qualified purchaser.(3)New termsIf a property described in this subsection converts between rental and homeownership or shared equity homeownership, the affordability terms of the new tenure type shall be utilized upon occupancy. (d)Applications(1)In generalTo apply to receive a grant under this section, an eligible local partnership shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Grant recipient priority selection criteriaThe Secretary shall prioritize awarding grants based on the following criteria:(A)The severity of the indicators of distress of the eligible locality described in section 3(6).(B)The extent to which the activities proposed will—(i)in the case of rental housing, benefit households having incomes not exceeding 30 percent of the median income for the area; and(ii)in the case of homeownership housing, including shared equity homeownership, benefit households having incomes not exceeding 80 percent of the median income for the area.(C)Whether the activities proposed will promote affordable homeownership and the extent to which those affordability terms will be preserved.(D)The extent to which an eligible local partnership that includes a public housing agency will use housing choice vouchers to support homeownership for households at or below 60 percent of area median income.(E)The demonstrated capacity of an eligible local partnership to execute the proposed eligible neighborhood revitalization support activities.(F)The demonstrated community planning, outreach, and engagement practices of an eligible local partnership.(G)The depth and breadth of the community partnership supporting the application.(H)The extent to which existing residents are assisted to prevent displacement.(I)The extent to which the proposed neighborhood revitalization support activities would help close the racial wealth gap by increasing minority homeownership, ensuring equitable access to housing and economic opportunity, and countering the ongoing legacy of redlining policies.(J)The extent to which development of new units are water and energy efficient.(K)The feasibility of the proposed neighborhood revitalization support activities considering local market conditions.(L)The extent to which an application demonstrates comprehensive community planning efforts and additional funds in hand or committed for activities in the geographic area that are not directly related to the provision of affordable housing, such as support for small, minority, and women-owned business activity in commercial zones in the targeted neighborhoods.(3)Geographical diversityThe Secretary shall seek to make grants under this section for eligible local partnerships serving geographically diverse areas of economic distress, as described in section 3(6), including metropolitan and underserved rural areas.(e)Operation costsNot more than 15 percent of the amount of each grant under this section may be used by the recipient for administrative and organizational support costs.(f)Technical assistance and capacity buildingThe Secretary may reserve up to 1 percent of any funds appropriated to carry out this section for technical assistance activities which support grantees under this program and 1 percent of funds from each grant awarded shall be used to develop grantee capacity to meet the requirements under paragraphs (1) and (2) of subsection (h).(g)Fair housing protectionsFunds provided under the program under this section may not be used to deny housing opportunities based on the criminal or eviction history, source of income, or veteran status of any member of a household.(h)Accountability of recipients(1)RequirementsThe Secretary shall—(A)require each grantee under this section to develop and maintain a system to ensure that each recipient of assistance uses those amounts in accordance with this section, the regulations issued under this section, and any requirements or conditions under which such amounts were provided; and(B) establish minimum requirements for agreements between the grantee and the Secretary, regarding assistance from grants under this section, which shall include—(i)appropriate periodic financial and project reporting, record retention, and audit requirements for the duration of the grant to the recipient to ensure compliance with the limitations and requirements of this section and the regulations under this section; and(ii)any other requirements that the Secretary determines are necessary to ensure appropriate grant administration and compliance.(2)Publicly available informationThe Secretary shall make information regarding the results of assistance provided with amounts from grants under this section publicly available, which shall include at least the following information:(A)A list of recipients of grants awarded under this section and the amount of each such grant.(B)A description of each neighborhood revitalization support activity carried out by each such recipient and the impacts associated with each such activity, including the change in the rate of minority and first-time homeownership.(C)The total number of housing units acquired, redeveloped, or produced using grant amounts under this section.(D)The total number of housing units for rent, ownership, and shared equity homeownership assisted with grant amounts under this section and the number of bedrooms in each such unit.(E)The percentage of housing units assisted with grant amounts under this section that are affordable to low-, very low-, and extremely low-income households.(F)The number of such housing units located in areas where the percentage of households in a racial or ethnic minority group—(i)is not less than 20 percentage points higher than the percentage of the population of that minority group for the metropolitan statistical area;(ii)is not less than 20 percentage points higher than the percentage of the population of all minorities for the metropolitan statistical area; and(iii)exceeds 50 percent of the population.(G)Any other information that the Secretary determines necessary to ensure that housing outcomes and grant administration and compliance align with the purposes of this Act.(i)ReportNot later than 2 years after grants under this section are first awarded and 3 years thereafter, the Secretary shall submit to the appropriate congressional committees, and make publicly available online, a report that—(1)evaluates the impact of the program established under this section;(2)describes demographic changes in the eligible localities served by grantees of grants under this section, including changes in income, race, and ethnicity, property values, and unemployment rates;(3)identifies the number of housing units assisted with grant amounts under this section located in high- and low-poverty census tracts;(4)identifies the number of accessible units created and modified with grant amounts under this section and where such units are located using the most granular location measurement that is feasible such as at the Census block group level; and(5)identifies where housing units assisted with grant amounts are located in relation to community assets, including high performing schools and public transportation options.(j)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000,000 for each of fiscal years 2021 through 2031.(2)Set aside(A)In generalThe Secretary shall award not less than $500,000,000 of any amounts appropriated pursuant to this subsection to eligible local partnerships that will provide neighborhood revitalization support activities to localities outside of a Metropolitan Statistical Area, as designated by the Office of Management and Budget. (B)ExceptionThe priority under subsection (d)(2)(L) (relating to matching funds) shall not apply to amounts awarded under this paragraph.(3)NOFANot later than 180 days after the date of enactment of this Act, the Secretary shall issue a Notice of Funding Availability for grants under this section.5.Self-Help Homeownership Opportunity ProgramThere is authorized to be appropriated for grants under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note) $250,000,000 for fiscal year 2021, which shall remain available until September 30, 2031.